Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/7/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 8-11, 13, 19-22, 24-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 5, 6, 8-11, 13, 19-22, 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,157,215 in view of Zhang et al. (2016/0299745).
The claims of U.S. Patent '215 may not explicitly disclose the newly added limitation, however, Zhang et al. (2016/0299745) discloses deploying, by a computer-based system ("perform the following operations: editing, compiling, deploying, and running", paragraph [0003]; "the code editor is also precreated and deployed to the server", paragraph [0065] and fig. 7; "deploy the compiled code to the server for running", paragraph [0068]), a development script to a database associated with existing object code ("update an existing function object through framework running script code", paragraph [0016]); generating, by the computer-based system, new object code within the database ("generated script code or the modified script code to correspondingly generate an object type which performs a new function", abstract); determining, by the computer-based system, a successful deployment of the new object code based at least in part on an analysis of the new object code 
It would have been obvious to one of ordinary skill in the art to have deployed a development script to a database in U.S. Patent '215 to update the latest version of the software developed from the company in order to meet the update standards as taught by Zhang.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-11, 13, 19-22, 24-28, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzorni et al. (2013/091252) in view of Zhang et al. (2016/0299745) further in view of Sampathkurmaran et al. (2014/0310231).
Regarding Claim 1, Pizzorni et al. (2013/091252) discloses a method comprising: copying ("copy of the asset at the source", paragraph [0480]), by a computer-based system, new object code to an update module ("an update of the database to keep the data consistent with J2EE application", paragraph [0144]), in response to a successful deployment of the new object code ("transactional deployment", paragraphs [0144], [0698]);


transmitting ("initiating a deployment of the latest version of a data object to the database", paragraph [0145]), by the computer-based system, a notification of the successful deployment of the new object code in response to at least one of the determining the successful deployment of the new object code or the copying ("database deployment" executes copying data between two points) of the new object code to the update module ("notification of the respective failure or success", paragraphs [0699], [0703]).
As discussed above, Pizzorni et al essentially discloses the claimed invention but does not explicitly disclose deploying, by a computer-based system, a development script to a database associated with existing object code; generating, by the computer-based system, new object code within the database; determining, by the computer-based system, a successful deployment of the new object code based at least in part on an analysis of the new object code.
However, Zhang et al. (2016/0299745) discloses deploying, by a computer-based system ("perform the following operations: editing, compiling, deploying, and running", paragraph [0003]; "the code editor is also pre-created and deployed to the server", paragraph [0065] and fig. 7; "deploy the compiled code to the server for running", paragraph [0068]), a development script to a database associated with existing object code ("update an existing function object through framework running script code", paragraph [0016]); generating, by the computer-based system, new object code within the database ("generated script code or the modified script code to correspondingly generate an object type which performs a new function", abstract); determining, by the computer-based system, a successful deployment of the new object code based at least in part on an analysis of the new object 
It would have been obvious to one of ordinary skill in the art to have deployed a development script to a database in Pizzorni to update the latest version of the software developed from the company in order to meet the update standards as taught by Zhang.
As discussed above, Pizzorni essentially discloses claimed invention but does not explicitly disclose “receiving, by a computer-based system, a development script associated with at least one of a structure or function of a database; capturing from the database, by the computer-based system, existing object code associated with the development script in an update module in response to detecting a change in the database”.
However, Sampathkurmaran et al. (2014/0310231) discloses receiving, by a computer-based system, a development script associated with at least one of a structure or function of a database (“by generating scripts for loading the read data into the data warehouse”, “DDL files comprises syntax for defining the data structures”, paragraph [0039]);
capturing from the database, by the computer-based system, existing object code associated with the development script in an update module in response to detecting a change in the database (“update the ER model based on the detected changes”, paragraph [0072]);
replacing, by the processor, the new object code with the existing object code within the update module (“metadata validation module”) in response to deploying the existing object code from the update module to the database (ER model) (paragraph [0072]).

Claim 20 is rejected similarly as discussed above.
Regarding Claim 5, Pizzorni et al. discloses the method of claim 1, further comprising associating, by the computer-based system, the development script ("script", paragraph [0390]) with a function ("function", paragraph [0047]) within at least one of a database or the update module ("Java.TM. Database", paragraph [0390]).
Regarding Claim 6, Pizzorni et al. discloses the method of claim 1, further comprising associating, by the computer-based system, a development script with the existing object code ("script", "code", see paragraphs [0394], [0398], [0722]).
Regarding Claim 8, Pizzorni et al. discloses the method of claim 1, further comprising routing, by the computer-based system, the development script ("script", paragraph [0390]) within the database ("Java.TM. Database", paragraph [0390]; "table would be routed to the source", paragraph [0820]).
Regarding Claim 9, Pizzorni et al. discloses the method of claim 1, further comprising identifying, by the computer-based system, the existing object code within the database ("database key identifiers and value ranges", paragraph [0679]; "These are all common elements of database operations. These element are each identified as an entity data asset type", paragraph [0735]).
Regarding Claim 10, Pizzorni et al. discloses the method of claim 1, further comprising identifying, by the computer-based system, the existing object code within a database wherein the identifying includes determining a location of the existing object code ("database key identifiers and value ranges", paragraph [0679]; "These are all common elements of database operations. These element are each identified as an entity data asset type", paragraph [0735], Noted identifiers identifying the data from a location at the database).

Regarding Claim 13, Pizzorni et al. discloses the method of claim 1, further comprising updating, by the computer-based system, the existing object code to affect a change in a database ("application of the delta is similar to replacing the existing asset", paragraph [0815], Noted that Delta is the change; "when the CDA detects a change in the asset ID, the CDA knows that a new asset is beginning", paragraph [0608]).
Regarding Claim 19, Pizzorni discloses a computer-based system, comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (paragraphs [0032], [0141]);
determining, by the processor, an unsuccessful deployment of the new object code ("deployment failures", paragraph [0145]; "notification of the respective failure or success", paragraphs [0699], [0703]) based at least in part on an analysis of the new object code ("If...deploy that data into the database is unsuccessful... the previous application running on the J2EE server may be restored", paragraph [0703]);
deploying, by the processor, the existing object code from an update module ("latest version of the delivered J2EE component is stored for rollback", paragraph [0145]) to the database in response to the unsuccessful deployment of the object code ("deployment failures", paragraph [0145]); and
replacing, by the processor, the new object code with the existing object code ("an update of the database to keep the data consistent with J2EE application", paragraph [0144], Noted that when the data is updated, it means replaced; "may be replaced by an asset ID field", paragraph [0549]).

However, Zhang et al. (2016/0299745) discloses deploying, by a computer-based system ("perform the following operations: editing, compiling, deploying, and running", paragraph [0003]; "the code editor is also pre-created and deployed to the server", paragraph [0065] and fig. 7; "deploy the compiled code to the server for running", paragraph [0068]), a development script to a database associated with existing object code ("update an existing function object through framework running script code", paragraph [0016]); generating, by the computer-based system, new object code within the database ("generated script code or the modified script code to correspondingly generate an object type which performs a new function", abstract); determining, by the computer-based system, a successful deployment of the new object code based at least in part on an analysis of the new object code ("generating a new function object or modifying the existing function object", abstract; "generating a new function object or modifying the existing function object type by an object manager", paragraph [0007]; "compile the code after the editing, deploy the code to a server....parses the script code to generate an object type which performs an new function or modify the object type which performs an existing function", "paragraph [0036]).
It would have been obvious to one of ordinary skill in the art to have deployed a development script to a database in Pizzorni to update the latest version of the software developed from the company in order to meet the update standards as taught by Zhang.
Regarding Claim 21, Pizzorni essentially discloses the claimed invention but does not explicitly disclose the system of claim 19, wherein the instructions, in response to execution by the computer-
However, Zhang discloses that in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising associating, by the computer-based system, the development script ("script") with the existing object code ("existing function object" Abstract).
It would have been obvious to one of ordinary skill in the art to have associated the development script with the existing code in Pizzorni to update the code in order to meet the latest standard as taught by Zhang.
Regarding Claim 22, Pizzorni essentially discloses the claimed invention but does not explicitly disclose the computer-based system of claim 19, wherein the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising associating, by the computer-based system, the development script with a function within at least one of a database or the update module
However, Zhang discloses the computer-based system of claim 19, wherein the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising associating, by the computer-based system, the development script with a function within at least one of a database or the update module ("update an existing function object...running script", paragraph [0016]).
It would have been obvious to one of ordinary skill in the art to have associated the development script with a function within the update module in Pizzorni to update the code in order to meet the latest standard as taught by Zhang.
Regarding Claim 24, Pizzorni discloses the article of manufacture of claim 20, wherein the instructions, in response to execution by the computer-based system, further cause the computer-
Regarding Claim 25, Pizzorni essentially discloses the claimed invention but does not explicitly disclose that the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising associating, by the computer-based system, the development script with the existing object code
However, Zhang discloses that the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising associating, by the computer-based system, the development script ("script") with the existing object code ("existing function object" Abstract).
It would have been obvious to one of ordinary skill in the art to have associated the development script with the existing code in Pizzorni to update the code in order to meet the latest standard as taught by Zhang.
Regarding Claim 26, Pizzorni essentially discloses the claimed invention but does not explicitly disclose that the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising associating, by the computer-based system, the development script with a function within at least one of a database or the update module
However, Zhang discloses that the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising associating, by the computer-based system, the development script with a function within at least one of a database or the update module ("update an existing function object...running script", paragraph [0016]).


Regarding Claim 27, Pizzorni discloses the article of manufacture of claim 20, wherein the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising identifying, by the computer-based system, the existing object code within the database wherein the identifying includes determining a location of the existing object code ("If a non-specified context is determined...One or more of the set of runnable and/or non-runnable member objects are then accessed at their respective locations", paragraph [0143]; "identify runnable member objects in the locations of EIS specified in 1620B, paragraph [0662]).
Regarding Claim 28, Pizzorni discloses the system of claim 19, wherein the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising determining, by the processor, a location of the existing object code within the database (“a specific location in the one or more data warehouses”, paragraph [0035]).
Regarding Claim 30, Pizzorni discloses the system of claim 19, wherein the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising transmitting, by the processor, a notification of the successful deployment of the new object code in response to determining the successful deployment of the new object code or copying of the new object code to the update module (“notification of the respective failure or success”, “notification that the database deployment failed (succeeded)”, paragraph [0699]).
Regarding Claim 31, Pizzorni discloses the article of manufacture of claim 20, wherein the instructions, in response to execution by the computer-based system, further cause the computer-based system to perform operations comprising determining, by the computer-based system, a result (“failed .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzorni et al. (2013/091252) in view of Zhang et al. (2016/0299745) further in view of Sampathkurmaran et al. (2014/0310231) further in view of Martin et al. (2013/0346229).
Regarding Claim 29, Pizzorni et al. (2013/0091252) discloses a gateway (paragraph 0394]).
As discussed above, Pizzorni essentially discloses the claimed invention but does not explicitly disclose the system of claim 19, wherein the development script is received via a development gateway, the development gateway comprising a user interface.
However, Martin et al. (2013/0346229) discloses that the application scripts specify via a gateway platform configured a user interface to application (paragraph [0061]).
It would have been obvious to one of ordinary skill in the art to have provided a gateway platform to receive and deploy the scripts in Pizzorni in order to manage the traffic and exchange of the data deployment as taught by Martin.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either 


	/WILSON LEE/               Primary Examiner, Art Unit 2152